UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6672



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JESSIE WILLIAM NEWTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:02-cr-30020-SGW-18)


Submitted:   September 11, 2008         Decided:   September 16, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessie William Newton, Appellant Pro Se. John L. Brownlee, United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessie William Newton appeals the district court’s order

denying his 18 U.S.C.A. § 3582(c) (West 2000 & Supp. 2008) motion.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Newton, No. 5:02-cr-30020-SGW-18 (W.D. Va.

Mar. 24, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                      2